Case 1:16-cv-01114-RGA Document 313 Filed 12/27/19 Page 1 of 32 PageID #: 5407



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

                                             )
ALLERGAN SALES, LLC, FOREST
                                             )
LABORATORIES HOLDINGS, LTD.,
                                             )
ALLERGAN USA, INC., and IRONWOOD
                                             )
PHARMACEUTICALS, INC.
                                             )
                                             )     C.A. No. 16-1114 (RGA)
                       Plaintiffs,
                                             )     Consolidated
                                             )
               v.
                                             )     REDACTED - PUBLIC
TEVA PHARMACEUTICALS USA, INC.               )     VERSION
                                             )
and SANDOZ INC.
                                             )
                                             )
                       Defendants.
                                             )
                       JOINT PROPOSED FINAL PRETRIAL ORDER
                               VOLUME 1 OF 2 – EXHIBITS 1-8

MORRIS, NICHOLS, ARSHT & TUNNELL LLP             SHAW KELLER LLP
Jack B. Blumenfeld (#1014)                       John W. Shaw (# 3362)
Jeremy A. Tigan (#5239)                          Karen E. Keller (# 4489)
1201 North Market Street                         Andrew E. Russell (# 5382)
P.O. Box 1347                                    David M. Fry (# 5486)
Wilmington, DE 19899                             1105 N. Market Street, 12th Floor
(302) 658-9200                                   Wilmington, DE 19801
jblumenfeld@mnat.com                             (302) 298-0700
jtigan@mnat.com                                  jshaw@shawkeller.com
                                                 kkeller@shawkeller.com
Attorneys for Plaintiffs                         arussell@shawkeller.com
                                                 dfry@shawkeller.com
OF COUNSEL:
                                                 Attorneys for Defendant Teva
Peter J. Armenio, P.C.                           Pharmaceuticals USA, Inc.
Robert B. Wilson
Anne S. Toker                                    OF COUNSEL:
Krista M. Rycroft
Sky Adams                                        George C. Lombardi
Christopher P. Hill                              Christopher B. Essig
Allyson Parks                                    Ivan M. Poullaos
QUINN EMANUEL URQUHART                           Jason Z. Pesick
 & SULLIVAN, LLP                                 Nathan R. Gilbert
51 Madison Avenue                                Courtney S. Block
New York, NY 10010                               WINSTON & STRAWN LLP
(212) 849-7000                                   35 West Wacker Drive
       Case 1:16-cv-01114-RGA Document 313 Filed 12/27/19 Page 2 of 32 PageID #: 5408



        Gregory A. Morris                     Chicago, IL 60601
        Vikram A. Mathrani                    (312) 558-5600
        Simeon G. Papacostas
        HONIGMAN LLP                          Noorossadat Torabi
        155 North Wacker Drive, Suite 3100    WINSTON & STRAWN LLP
        Chicago, IL 60606                     275 Middlefield Road, Suite 205
        (312) 701-9300                        Menlo Park, CA 94025
                                              (650) 858-6500

                                              Sharon Lin
                                              WINSTON & STRAWN LLP
                                              1700 K ST NW
                                              Washington, DC 20006
                                              (202) 282-5000

                                              PHILLIPS, GOLDMAN, MCLAUGHLIN & HALL, P.A.
                                              John C. Phillips, Jr. (#110)
                                              David A. Bilson (#4986)
                                              1200 North Broom Street
                                              Wilmington, DE 19806
                                              (302) 655-4200
                                              jcp@pgmhlaw.com
                                              dab@pgmhlaw.com

                                              Attorneys for Defendant Sandoz, Inc.

                                              OF COUNSEL:

                                              William A. Rakoczy
                                              Paul J. Molino
                                              Deanne M. Mazzochi
                                              Jeffery A. Marx
                                              Kevin P. Burke
                                              Lauren M. Lesko
                                              Cynthia H. Sun
                                              RAKOCZY MOLINO MAZZOCHI SIWIK LLP
                                              6 West Hubbard Street, Suite 500
                                              Chicago, IL 60654
                                              (312) 222-6304




Original Filing Date: December 20, 2019
Redacted Filing Date: December 27, 2019
Case 1:16-cv-01114-RGA Document 313 Filed 12/27/19 Page 3 of 32 PageID #: 5409



                                                 TABLE OF CONTENTS

I.      NATURE OF THE CASE AND PLEADINGS (LR 16.3(c)(1)) ........................................1

        A.         Plaintiffs, Linzess®, and the Patents-In-Suit ...........................................................1

        B.         Teva’s ANDA Nos. 209568 and 211255 .................................................................3

        C.         Sandoz’s ANDA No. 209630 ..................................................................................6

II.     BASIS FOR FEDERAL JURISDICTION (LR 16.3(c)(2)) ................................................7

III.    JOINT STATEMENT OF ADMITTED FACTS (LR 16.3(c)(3)) ......................................8

IV.     STATEMENT OF ISSUES OF FACT THAT REMAIN TO BE LITIGATED
        (LR 16.3(c)(4)) .....................................................................................................................8

V.      STATEMENT OF ISSUES OF LAW THAT REMAIN TO BE LITIGATED
        (LR 16.3(c)(5)).....................................................................................................................8

VI.     EXHIBIT LISTS WITH OBJECTIONS (LR 16.3(c)(6))....................................................8

        A.         Exhibits ....................................................................................................................8

        B.         Demonstrative Exhibits ..........................................................................................12

VII.    WITNESSES TO BE CALLED IN PERSON OR BY DEPOSITION
        (LR 16.3(c)(7)) ...................................................................................................................14

        A.         List of Witnesses to Be Called ...............................................................................14

        B.         Deposition Designations ........................................................................................15

VIII.   STATEMENT OF THE INTENDED PROOFS (LR 16.3(c)(8)-(10)) ..............................17

IX.     AMENDMENT OF THE PLEADINGS (LR 16.3(c)(11))................................................18

X.      CERTIFICATION OF SETTLEMENT EFFORTS (LR 16.3(c)(12)) ..............................18

XI.     OTHER MATTERS (LR 16.3(c)(13)) ...............................................................................18

        A.         Stipulations ............................................................................................................18

        B.         Motions in Limine ..................................................................................................20

        C.         Expected Duration of Trial ....................................................................................20

        D.         Type of Trial ..........................................................................................................22


                                                                      i
Case 1:16-cv-01114-RGA Document 313 Filed 12/27/19 Page 4 of 32 PageID #: 5410



       E.     Order of Presentation .............................................................................................22

       F.     Protective Order and Corporate Representatives in the Courtroom ......................23

       G.     Post-Trial Briefing .................................................................................................23

XII.   ORDER TO CONTROL COURSE OF ACTION (LR 16.3(d)(4)) ...................................24




                                                             ii
Case 1:16-cv-01114-RGA Document 313 Filed 12/27/19 Page 5 of 32 PageID #: 5411



                                  INDEX OF EXHIBITS

STATEMENT OF ADMITTED FACTS WHICH REQUIRE NO PROOF

Joint                                                      Exhibit 1

STATEMENT OF FACTS THAT REMAIN TO BE LITIGATED

Plaintiffs                                                 Exhibit 2
Defendants                                                 Exhibit 3

STATEMENT OF ISSUES OF LAW THAT REMAIN TO BE LITIGATED

Plaintiffs                                                 Exhibit 4
Defendants                                                 Exhibit 5

TRIAL EXHIBITS

Joint                                                      Exhibit 6
Plaintiffs                                                 Exhibit 7
Defendants                                                 Exhibit 8

TRIAL WITNESSES

Plaintiffs                                                 Exhibit 9
        Curriculum Vitae of Lin Chang, M.D.                Exhibit 9.A
        Curriculum Vitae of William DeGrado, Ph.D.         Exhibit 9.B
        Curriculum Vitae of Kim E. Barrett                 Exhibit 9.C
        Curriculum Vitae of Alexander M. Klibanov, Ph.D.   Exhibit 9.D

Defendants                                                 Exhibit 10
      Curriculum Vitae of Stephen B.H. Kent, Ph.D.         Exhibit 10.A
      Curriculum Vitae of Stephen B.H. Kent, Ph.D.         Exhibit 10.B
      Curriculum Vitae of Jeffrey L. Barnett, M.D.         Exhibit 10.C
      Curriculum Vitae of Pardeep K. Gupta, Ph.D.          Exhibit 10.D
      Curriculum Vitae of DeForest McDuff, Ph.D.           Exhibit 10.E

DEPOSITION DESIGNATIONS

Plaintiffs                                                 Exhibit 11
Defendants                                                 Exhibit 12

STATEMENT OF INTENDED PROOFS

Plaintiffs                                                 Exhibit 13
Defendants                                                 Exhibit 14
Case 1:16-cv-01114-RGA Document 313 Filed 12/27/19 Page 6 of 32 PageID #: 5412



MOTIONS IN LIMINE

Plaintiffs’ Opening MIL 1                      Exhibit 15.A
Defendants’ Opp. to MIL 1                      Exhibit 15.B
Plaintiffs’ Reply MIL 1                        Exhibit 15.C

Defendants’ Opening MIL 1                      Exhibit 16.A
Plaintiffs’ Opp. to MIL 1                      Exhibit 16.B
Defendants’ Reply MIL 1                        Exhibit 16.C




                                      2
Case 1:16-cv-01114-RGA Document 313 Filed 12/27/19 Page 7 of 32 PageID #: 5413



       Plaintiffs Allergan Sales, LLC, Forest Laboratories Holdings, Ltd., Allergan USA, Inc.,

(collectively, “Allergan”) and Ironwood Pharmaceuticals, Inc. (“Ironwood”) (Allergan and

Ironwood, collectively, “Plaintiffs”) and Defendants Teva Pharmaceuticals USA, Inc. (“Teva”)

and Sandoz Inc. (“Sandoz”) (Teva and Sandoz, collectively, “Defendants”), by their undersigned

counsel, submit this proposed Joint Pretrial Order pursuant to D. Del. LR 16.3 and the Court's

Scheduling Orders in this case (D.I. 44; D.I. 296).

I.     NATURE OF THE CASE AND PLEADINGS (LR 16.3(c)(1))

       A.      Plaintiffs, Linzess®, and the Patents-In-Suit

       1.      This consolidated civil action is based upon the Patent Laws of the United States,

35 U.S.C. § 1 et seq., and arises from the filing of Abbreviated New Drug Applications

(“ANDAs”) with the U.S. Food and Drug Administration (“FDA”) by Teva and Sandoz seeking

to market generic versions of Plaintiffs’ Linzess® brand (linaclotide) capsules prior to the

expiration of several patents listed in Approved Drug Products with Therapeutic Equivalence

Evaluations (“the Orange Book”) for Linzess®: U.S. Patent Nos. 7,304,036 (“the '036 patent”),

7,371,727 (“the '727 patent”), 7,704,947 (“the '947 patent”), 8,080,526 (“the '526 patent”),

8,748,573 (“the '573 patent”), and 8,802,628 (“the '628 patent”) (the “Patents-in-Suit”).1

       2.      Linzess® is available in three FDA-approved dosage strengths. The 72 µg and

145 µg dosage strengths are indicated in adults for the treatment of chronic idiopathic

constipation (“CIC”). The 290 µg dosage strength is indicated in adults for the treatment of

irritable bowel syndrome with constipation (“IBS-C”). The '036 patent, the '727 patent, the '947

patent, and the '526 patent are all listed in the Orange Book for Linzess® brand 72 µg linaclotide


       1
         This consolidated action is the result of the consolidation for all purposes of Civil
Action Nos. 16-1114 (RGA), 17-1481 (RGA), 18-171 (RGA), and 18-198 (RGA). (C.A. No. 16-
1114 (RGA): D.I. 116, D.I. 134, and D.I. 144).

                                                 1
Case 1:16-cv-01114-RGA Document 313 Filed 12/27/19 Page 8 of 32 PageID #: 5414



capsules. The ’036 patent, the '727 patent, the ’947 patent, the ’526 patent, the ’573 patent, and

the '628 patent are all listed in the Orange Book for Linzess® brand 145 µg and 290 µg

linaclotide capsules.

       3.        Ironwood is the sole owner of the ’036 patent, the ’727 patent, the ’947 patent,

and the '526 patent, and Allergan is the exclusive licensee of the '036 patent, the ’727 patent, the

'947 patent, and the '526 patent. Allergan and Ironwood are the sole owners of the ’573 patent

and the ’628 patent. Allergan holds New Drug Application (“NDA”) 202-811 for all dosage

strengths of Linzess® brand linaclotide capsules. Ironwood and Allergan have standing to

enforce each of the Patents-in-Suit.

       4.        After the Court's entry of the parties’ stipulations (C.A. No. 16-1114 (RGA): D.I.

176, D.I. 179, D.I. 242, D.I. 244 and D.I. 279)—including a stipulation by Teva and Sandoz that

their ANDAs and the accused dosage strengths of their respective proposed generic linaclotide

products infringe and/or will infringe the asserted patent claims (D.I. 279; see Sections I.B and

1.C, below)—this trial involves Defendants’ defenses and/or counterclaims of invalidity

regarding:

                Claims 2, 9, 33, 37, 39, 43, and 44 of the ’036 patent;

                Claims 3 and 6 of the ’727 patent;

                Claims 2, 4, and 14 of the ’947 patent;

                Claims 1 and 2 of the ’526 patent;

                Claims 1-2 and 7-8 of the ’573 patent; and

                Claims 1, 16, 17, 20, and 21 of the ’628 patent.

(C.A. No. 16-1114 (RGA), D.I. 1, D.I. 20, D.I. 24, D.I. 29, D.I. 31, D.I. 174, D.I. 176, D.I. 179,

D.I. 242, D.I. 244, and D.I. 279; C.A. No. 18-198 (RGA), D.I. 1, D.I. 7.) None of the parties


                                                   2
Case 1:16-cv-01114-RGA Document 313 Filed 12/27/19 Page 9 of 32 PageID #: 5415



identified any claim term(s)/phrase(s) for construction by the Court. (C.A. No. 16-114 (RGA),

D.I. 110.)

       5.      Plaintiffs are represented by Morris, Nichols, Arsht & Tunnel LLP, Quinn

Emanuel Urquhart & Sullivan LLP, and Honigman LLP.

       B.      Teva’s ANDA Nos. 209568 and 211255

       6.      On or before October 21, 2016, Teva submitted ANDA No. 209568 to the FDA

under § 505 of the Federal Food, Drug and Cosmetic Act (21 U.S.C. § 355(j)), including a

Federal Food, Drug and Cosmetic Act § 505(j)(2)(A)(vii)(IV) allegation (“Paragraph IV

Certification”), for the purposes of obtaining FDA approval to engage in the commercial

manufacture, use, and sale of the proposed Teva generic linaclotide capsules (145 µg and 290

µg). ANDA No. 209568 specifically seeks FDA approval to market the proposed Teva generic

linaclotide capsules (145 µg and 290 µg) prior to the expiration of the ’036 patent, the ’727

patent, the ’947 patent, the ’526 patent, the ’573 patent, and the ’628 patent.

       7.      In a letter dated October 21, 2016, which is described as being pursuant to 21

U.S.C. § 355(j)(2)(A)(vii)(IV) (a “Paragraph IV notice letter”), Teva advised Plaintiffs that

ANDA No. 209568 included a certification pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV)

(“Paragraph IV certification”) alleging, inter alia, that the ’036 patent, the ’727 patent, the ’947

patent, the ’526 patent, the '573 patent, and the ’628 patent are “invalid, unenforceable, and/or

will not be infringed by the commercial manufacture, use or sale of the drug products described

in Teva USA's ANDA No. 209568.”

       8.      On November 30, 2016, Plaintiffs filed a complaint, inter alia, against Teva --

C.A. No. 16-1114 (RGA) -- for infringement of the ’036 patent, the ’727 patent, the ’947 patent,

the ’526 patent, the ’573 patent, and the ’628 patent. Plaintiffs commenced the action within the



                                                  3
Case 1:16-cv-01114-RGA Document 313 Filed 12/27/19 Page 10 of 32 PageID #: 5416



 45-day period after receiving the October 21, 2016 Paragraph IV notice letter, as described in 21

 U.S.C. § 355(j)(5)(B)(iii). (C.A. No. 16-1114 (RGA), D.I. 1.)

        9.      On January 20, 2017, Teva filed its Answer and Counterclaims, denying

 infringement of the ’036 patent, the ’727 patent, the ’947 patent, the ’526 patent, the ’573 patent,

 and the ’628 patent and alleging that the claims of the ’036 patent, the ’727 patent, the ’947

 patent, the ’526 patent, the ’573 patent, and the ’628 patent are not infringed and invalid. (C.A.

 No. 16-1114 (RGA), D.I. 20.)

        10.     On February 10, 2017, Plaintiffs filed their Answer to Teva’s Counterclaims

 denying, inter alia, that the ’036 patent, the ’727 patent, the '947 patent, the ’526 patent, the ’573

 patent, and the ’628 patent are invalid and not infringed by Teva’s ANDA No. 209568 and the

 proposed Teva generic linaclotide capsules (145 µg and 290 µg). (C.A. No. 16-1114 (RGA),

 D.I. 29.)

        11.     On or before December 21, 2017, Teva also submitted ANDA No. 211255 to the

 FDA under § 505 of the Federal Food, Drug and Cosmetic Act (21 U.S.C. § 355(j)), including a

 Paragraph IV Certification, for the purposes of obtaining FDA approval to engage in the

 commercial manufacture, use, and sale of the proposed Teva generic linaclotide capsules (72

 µg). ANDA No. 211255 specifically seeks FDA approval to market the proposed Teva generic

 linaclotide capsules (72 µg) prior to the expiration of the ’036 patent, the ’727 patent, the ’947

 patent, and the ’526 patent.

        12.     In a letter dated December 21, 2017, which is described as being a Paragraph IV

 notice letter pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV), Teva advised Plaintiffs that ANDA

 No. 211255 included a Paragraph IV certification alleging, inter alia, that the ’036 patent, the

 ’727 patent, the ’947 patent, and the ’526 patent are “invalid, unenforceable, and/or will not be



                                                   4
Case 1:16-cv-01114-RGA Document 313 Filed 12/27/19 Page 11 of 32 PageID #: 5417



 infringed … by the importation, commercial manufacture, use, sale or offer for sale of Teva’s

 proposed 72 mcg Linaclotide Capsules” described in Teva’s ANDA No. 211255.

        13.     On February 2, 2018, Plaintiffs filed a complaint against Teva -- C.A. No. 18-

 198 (RGA) – for infringement of the ’036 patent, the ’727 patent, the ’947 patent, and the '526

 patent. Plaintiffs did not and do not allege that Teva’s ANDA No. 211255 or the products

 described therein infringe the ’573 patent or the ’628 patent. Plaintiffs commenced the action

 within the 45-day period after receiving the December 21, 2017 Paragraph IV notice letter, as

 described in 21 U.S.C. § 355(j)(5)(B)(iii). (C.A. No. 18-198 (RGA), D.I. 1.)

        14.     On February 26, 2018, Teva filed its Answer and Counterclaims, denying

 infringement of the ’036 patent, the ’727 patent, the ’947 patent, and the ’526 patent and alleging

 that the claims of the '036 patent, the ’727 patent, the ’947 patent, and the ’526 patent are not

 infringed and invalid. (C.A. No. 18-198 (RGA), D.I. 7.)

        15.     On May 14, 2018, Plaintiffs filed their Answer to Teva’s Counterclaims denying,

 inter alia, that the ’036 patent, the ’727 patent, the ’947 patent, and the ’526 patent are invalid

 and not infringed by Teva’s ANDA No. 211255 and the proposed Teva generic linaclotide

 capsules (72 µg). (C.A. No. 16-1114 (RGA), D.I. 174.)

        16.     C.A. No. 16-1114 (RGA) and C.A. No. 18-198 (RGA) were consolidated for all

 purposes into C.A. No. 16-1114 (RGA). (C.A. No. 16-1114 (RGA), D.I. 114.)

        17.     On April 30, 2019, Teva stipulated to infringement of Claims 2, 9, 39, 43, and 44

 of the '036 patent, Claims 3 and 6 of the ’727 patent, Claims 2, 4, and 14 of the ’947 patent, and

 Claims 1 and 2 of the ’526 patent with respect to its 72 mcg product; and Claims 2, 9, 33, 37, 39,

 43, and 44 of the ’036 patent, Claims 3 and 6 of the ’727 patent, Claims 2, 4, and 14 of the ’947

 patent, Claims 1 and 2 of the '526 patent, Claims 1-2 and 7-8 of the ’573 patent, and Claims 1,



                                                 5
Case 1:16-cv-01114-RGA Document 313 Filed 12/27/19 Page 12 of 32 PageID #: 5418



 16, 17, 20, and 21 of the ’628 patent with respect to its 145 and 290 mcg products. (D.I. 279,

 ¶¶ 4-7.) Plaintiffs did not assert any claims of the ’573 or ’628 patent against Teva with respect

 to its 72 mcg product (ANDA No. 211255).

        18.     Teva is represented by Shaw Keller LLP and Winston & Strawn LLP.

        C.      Sandoz’s ANDA No. 209630

        19.     On or before August 30, 2016, Sandoz submitted ANDA No. 209630 to the FDA

 under § 505 of the Federal Food, Drug and Cosmetic Act (21 U.S.C. § 355(j)), including a

 Paragraph IV Certification, for the purposes of obtaining FDA approval to engage in the

 commercial manufacture, use, and sale of the proposed Sandoz generic linaclotide capsules (145

 µg and 290 µg). ANDA No. 209630 specifically seeks FDA approval to market the proposed

 Sandoz generic linaclotide capsules (145 µg and 290 µg) prior to the expiration of the ’036

 patent, the ’727 patent, the ’947 patent, the ’526 patent, the ’573 patent, and the ’628 patent.

        20.     In a letter dated November 1, 2016, which is described as being a Paragraph IV

 notice letter pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV), Sandoz advised Plaintiffs that ANDA

 No. 209630 included a Paragraph IV alleging, inter alia, that the ’036 patent, the ’727 patent, the

 ’947 patent, the ’526 patent, the ’573 patent, and the ’628 patent are “invalid, unenforceable,

 and/or will not be infringed by the commercial manufacture, use, sale, offer for sale, and/or

 importation of the drug products described in Sandoz’s ANDA No. 209630.”

        21.     On November 30, 2016, Plaintiffs filed a complaint, inter alia, against Sandoz for

 patent infringement the ’036 patent, the ’727 patent, the ’947 patent, the ’526 patent, the ’573

 patent, and the ’628 patent. Plaintiffs commenced the action within the 45-day period after

 receiving the November 1, 2016 Paragraph IV notice letter, as described in 21 U.S.C.

 § 355(j)(5)(B)(iii). (C.A. No. 16-1114 (RGA), D.I. 1.)



                                                   6
Case 1:16-cv-01114-RGA Document 313 Filed 12/27/19 Page 13 of 32 PageID #: 5419



        22.     On January 30, 2017, Sandoz filed its Answer and Counterclaims, denying

 infringement of the ’036 patent, the ’727 patent, the ’947 patent, the ’526 patent, the ’573 patent,

 and the '628 patent and alleging that the claims of the ’036 patent, the ’727 patent, the ’947

 patent, the ’526 patent, the ’573 patent, and the ’628 patent are not infringed and invalid. (C.A.

 No. 16-1114 (RGA), D.I. 24.)

        23.     On February 21, 2017, Plaintiffs filed their Answer to Sandoz’s Counterclaims

 denying, inter alia, that the ’036 patent, the ’727 patent, the ’947 patent, the ’526 patent, the ’573

 patent, and the ’628 patent are invalid and not infringed by Sandoz’s ANDA No. 209630 and the

 proposed Sandoz generic linaclotide capsules (145 µg and 290 µg). (C.A. No. 16-1114 (RGA),

 D.I. 31.)

        24.     On April 30, 2019, Sandoz stipulated to infringement of Claims 2, 9, 33, 37, 39,

 43, and 44 of the ’036 patent, Claims 3 and 6 of the '727 patent, Claims 2, 4, and 14 of the ’947

 patent, Claims 1 and 2 of the ’526 patent, Claims 1-2 and 7-8 of the ’573 patent, and Claims 1,

 16, 17, 20, and 21 of the ’628 patent. (D.I. 279, ¶¶ 8-9.)

        25.     Sandoz is represented by Phillips, Goldman, McLaughlin & Hall, P.A. and

 Rakoczy Molino Mazzochi Siwik LLP.

 II.    BASIS FOR FEDERAL JURISDICTION (LR 16.3(c)(2))

        26.     This consolidated action for patent infringement arises under the patent laws of

 the United States, 35 U.S.C. § 1 et seq. This Court has subject matter jurisdiction over this

 action pursuant to 28 U.S.C. §§ 1331, 1338(a), 2201, and 2202. No party contests subject matter

 jurisdiction for the purpose of this action.

        27.     Venue is proper in this judicial district under 28 U.S.C. §§ 1391 and 1400(b). No

 party contests venue for the purpose of this action.

        28.     No party contests personal jurisdiction for the purpose of this action.
                                                   7
Case 1:16-cv-01114-RGA Document 313 Filed 12/27/19 Page 14 of 32 PageID #: 5420



 III.    JOINT STATEMENT OF ADMITTED FACTS (LR 16.3(c)(3))

         29.     The parties’ statement of admitted and uncontested facts is set forth in Exhibit 1.

 These uncontested facts require no proof at trial and are part of the evidentiary record in this

 case.

         30.     The parties agree that, to streamline witness examinations at trial, it would be

 beneficial to continue to meet and confer regarding additional joint uncontested facts. To the

 extent the parties are able to reach agreement regarding any additional uncontested facts, such

 additional uncontested facts will be provided to the Court before trial commences.

 IV.     STATEMENT OF ISSUES OF FACT THAT REMAIN TO BE LITIGATED
         (LR 16.3(c)(4))

         31.     Plaintiffs’ Statement of Issues of Fact That Remain to Be Litigated is attached as

 Exhibit 2.

         32.     Defendants’ Statement of Issues of Fact That Remain to Be Litigated is attached

 as Exhibit 3.

 V.      STATEMENT OF ISSUES OF LAW THAT REMAIN TO BE LITIGATED
         (LR 16.3(c)(5))

         33.     Plaintiffs’ Statement of Issues of Law That Remain to Be Litigated is attached as

 Exhibit 4.

         34.     Defendants’ Statement of Issues of Law That Remain to Be Litigated is attached

 as Exhibit 5.

 VI.     EXHIBIT LISTS WITH OBJECTIONS (LR 16.3(c)(6))

         A.      Exhibits

         35.     The parties’ joint list of trial exhibits, subject to continued meet and confer

 discussions in advance of and during trial, is attached as Exhibit 6. Joint exhibits will be

 identified with JTX numbers.

                                                  8
Case 1:16-cv-01114-RGA Document 313 Filed 12/27/19 Page 15 of 32 PageID #: 5421



         36.      Plaintiffs’ list of exhibits they intend to offer at trial, and Defendants’ objections

 thereto, is attached as Exhibit 7. Plaintiffs’ exhibits will be identified with PTX numbers.

         37.      Defendants’ list of exhibits they intend to offer at trial, and Plaintiffs’ objections

 thereto, is attached as Exhibit 8. Defendants’ exhibits will be identified with DTX numbers.

         38.      Subject to the provisions of Paragraph 40, this joint pretrial order contains the

 maximum universe of exhibits to be used by a party at trial as well as all objections to the

 admission of such exhibits, neither of which shall be supplemented without approval of all

 parties or leave of the Court, for good cause shown. Each party reserves the right to add

 additional exhibits to its exhibit list by agreement of the parties or for good cause shown after

 submission of this order to the Court.

         39.      Should a party wish to add additional exhibits to its exhibit list after submission of

 this order to the Court, the parties shall promptly meet and confer and any disputes may be raised

 at the pretrial conference or at the beginning of the trial day during trial.

         40.      Any party may use an exhibit that is listed on the other party’s exhibit list, to the

 same effect as though it were listed on its own exhibit list, subject to all evidentiary objections.

 Any exhibit, once admitted, may be used equally by each party, subject to any limitations as to

 its admission.

         41.      Exhibits to be used solely for impeachment need not be included on the lists of

 trial exhibits or disclosed in advance of being used at trial.

         42.      No exhibit will be admitted unless offered into evidence through a witness or to

 the extent the parties reach agreement. At some point before the completion of the witness’s

 testimony, absent leave of Court, any party that has used an exhibit with the witness and wishes

 that exhibit to be admitted into evidence must formally move the exhibit into evidence, by



                                                    9
Case 1:16-cv-01114-RGA Document 313 Filed 12/27/19 Page 16 of 32 PageID #: 5422



 exhibit number.

        43.      Each party shall serve on opposing counsel by electronic mail a written list by

 exhibit number of trial exhibits that each party intends to use at trial during its opening statement

 or during direct examination of a witness according to the following schedule:

              a) For exhibits to be used during opening statements, each party shall exchange a list

                 of such exhibits by 3:00 p.m. one calendar day before the opening statement is

                 expected to take place. The party receiving the identification of the exhibits

                 intended for use during the opening statement will inform the identifying party of

                 any objections by 6:00 p.m. ET on the calendar day before opening statements,

                 and the parties shall meet and confer at 7:00 p.m. ET that same evening. If good

                 faith efforts to resolve the objections fail, the party objecting to the exhibits shall

                 bring its objections to the Court’s attention at the beginning of the day such

                 opening is scheduled to take place or as otherwise directed by the Court. Failure

                 to comply with these procedures, absent an agreement by the parties and approval

                 by the Court, will result in waiver of the use of an exhibit or waiver of objection

                 to the exhibit.

              b) For exhibits to be used during the direct examination of a witness, each party shall

                 exchange a list of such exhibits by 6:00 p.m. ET one calendar day before such

                 direct examination is expected to take place.             The party receiving the

                 identification of the exhibits intended for use during direct examination of a

                 witness will inform the identifying party of any objections by 8:00 p.m. ET that

                 same day, and the parties shall meet and confer at 9:00 p.m. ET that evening. If

                 good faith efforts to resolve the objections fail, the party objecting to the exhibits



                                                   10
Case 1:16-cv-01114-RGA Document 313 Filed 12/27/19 Page 17 of 32 PageID #: 5423



                shall bring its objections to the Court’s attention at the beginning of the trial or at

                the beginning of the day the witness is expected to testify, whichever is later, or as

                otherwise directed by the Court. Failure to comply with these procedures, absent

                an agreement by the parties and approval by the Court, will result in waiver of the

                use of an exhibit or waiver of objection to the exhibit. This advance notification

                provision for exhibits does not apply to exhibits to be used during cross-

                examination.

        44.     Exhibits not objected to that are used with a witness at trial will be received into

 evidence by the operation of the Final Pretrial Order without the need for additional foundation

 testimony. Nothing herein shall be construed as a stipulation or admission that any document is

 entitled to any weight in deciding the merits of this case. The parties agree that any description

 of a document on an exhibit list is provided for convenience only and shall not be used as an

 admission or otherwise as evidence regarding the listed document or any other listed document.

        45.     The listing of a document on a party’s exhibit list is not an admission that such

 document is relevant or admissible when offered by the opposing side. Each party reserves the

 right to object to the relevance of any evidence offered by the other party, at the time such

 evidence is offered, in view of the specific context in which such evidence is offered.

        46.     Each party reserves the right to offer exhibits set forth on the other party's exhibit

 list, even if not set forth on its own exhibit list. Any trial exhibit, once admitted, may be used

 equally by either party subject to any limitations as to its admission into evidence.

        47.     The parties reserve their rights to raise all objections to exhibits as set forth on the

 trial exhibit lists. The listing of a trial exhibit does not constitute an admission as to the

 admissibility of the trial exhibit (i.e., a waiver of any applicable objection). Each party reserves



                                                  11
Case 1:16-cv-01114-RGA Document 313 Filed 12/27/19 Page 18 of 32 PageID #: 5424



 the right to object to the relevance or admissibility of any evidence offered by the other party (or

 jointly), at the time such evidence is offered, in view of the specific context in which such

 evidence is offered, or for any other reason as set forth in the Federal Rules of Evidence, the

 Local Rules, or any applicable principle of law.

        48.      Complete legible copies of documents may be offered and received in evidence to

 the same extent as an original unless a genuine question is raised as to the authenticity of the

 original, or in the circumstances it would be unfair to admit the copy in lieu of the original.

 Legible copies of United States patents and the contents of the Patent and Trademark Office file

 histories may be offered and received in evidence in lieu of certified copies thereof, subject to all

 other objections that might be made to the admissibility of certified copies.

        B.       Demonstrative Exhibits

        49.      Exhibits that the parties intend to use at trial solely for demonstrative purposes

 without offering them into evidence (“demonstrative exhibits”) do not need to be described on

 the respective trial exhibit lists. Plaintiffs’ demonstratives will be identified with PDX numbers.

 Defendants’ demonstratives will be identified with DDX numbers.

        50.      Each party shall serve on opposing counsel by electronic mail and/or electronic

 media any demonstrative exhibit that each party intends to use at trial during opening statement

 or during direct examination of a witness according to the following schedule:

              a) For demonstrative exhibits to be used during opening statements, each party shall

                 exchange such demonstratives by 3:00 p.m. ET one calendar day before the

                 opening statement is expected to take place. The receiving party will inform the

                 identifying party of any objections by 6:00 p.m. ET on the calendar day before

                 opening statements, and the parties will meet and confer at 7:00 p.m. ET that

                 same day. If good faith efforts to resolve the objections fail, the party objecting to
                                                  12
Case 1:16-cv-01114-RGA Document 313 Filed 12/27/19 Page 19 of 32 PageID #: 5425



                 the demonstrative shall bring its objections to the to the Court’s attention at the

                 beginning of the day such opening is scheduled to take place or as otherwise

                 directed by the Court.     Failure to comply with these procedures, absent an

                 agreement by the parties and approval by the Court, will result in waiver of the

                 use of a demonstrative exhibit or waiver of objection to the demonstrative exhibit.

                 If any of the demonstratives change after the deadline, the party intending to use

                 the demonstrative will promptly notify the opposing party of the change(s).

              b) For demonstrative exhibits to be used in connection with direct examination of a

                 witness, each party shall exchange such demonstratives by 6:00 p.m. ET one

                 calendar day before such direct examination is expected to take place.           The

                 receiving party will inform the identifying party of any objections by 8:00 p.m.

                 ET on the day of receipt, and the parties will meet and confer at 9:00 p.m. ET that

                 same day. If good faith efforts to resolve the objections fail, the party objecting to

                 the demonstrative shall bring its objections to the Court’s attention at the

                 beginning of the day on which the witness is expected to testify or as otherwise

                 directed by the Court.     Failure to comply with these procedures, absent an

                 agreement by the parties and approval by the Court, will result in waiver of the

                 use of a demonstrative exhibit or waiver of objection to the demonstrative exhibit.

                 If any of the demonstratives change after the deadline, the party intending to use

                 the demonstrative will promptly notify the opposing party of the change(s).

        51.      The party seeking to use a demonstrative exhibit in connection with opening

 statements or direct examination will provide a color representation of the exhibit to the other

 side in PDF or PPT format. However, for video or animations, the party seeking to use the



                                                  13
Case 1:16-cv-01114-RGA Document 313 Filed 12/27/19 Page 20 of 32 PageID #: 5426



 demonstrative will provide it to the other side in an appropriate electronic format to view the

 video or animation.     For irregularly sized physical exhibits, the party seeking to use the

 demonstrative will provide a color representation as a PDF of 8.5 x 11 copies of the exhibits.

        52.     These provisions regarding demonstrative exhibits do not apply to demonstratives

 created during testimony or demonstratives to be used for cross-examination, neither of which

 need to be provided to the other side in advance of their use. In addition, blow-ups or highlights

 of exhibits or parts of exhibits or testimony are not required to be provided to the other side in

 advance of their use in connection with direct testimony or cross-examination.

 VII.   WITNESSES TO BE CALLED IN PERSON OR BY DEPOSITION (LR 16.3(c)(7))

        A.      List of Witnesses to Be Called

        53.     Plaintiffs’ list of fact and expert witnesses they may call at trial, either live or by

 deposition, is attached as Exhibit 9. Copies of the curricula vitae for Plaintiffs’ experts are

 attached as Exhibits 9A – 9D.

        54.     Defendants’ list of fact and expert witnesses they may call at trial, either live or

 by deposition, is attached as Exhibit 10. Copies of the curricula vitae for Defendants’ experts

 are attached as Exhibits 10A – 10E.

        55.     The listing of a witness on a party’s witness list does not require that party to call

 that witness to testify, either in person or by deposition. Any witness not listed in Exhibits 9 and

 10 will be precluded from testifying absent good cause shown. Such good cause shall include,

 but is not limited to, testimony required to authenticate any documents subject to an authenticity

 objection.

        56.     Each party shall serve on opposing counsel by electronic mail a list of the

 witnesses (whether live or by deposition testimony) that the party intends to call at trial, in the

 order that such witnesses will be called, by 6:00 p.m. ET two calendar days before such witness

                                                  14
Case 1:16-cv-01114-RGA Document 313 Filed 12/27/19 Page 21 of 32 PageID #: 5427



 will be called to testify. For example, if the party expects to conduct the examination on

 Tuesday, notice should be given to the opposing party by 6:00 p.m. on Sunday. The other parties

 shall identify any objections to such witness(es) by 6:00 p.m. the following day, and the parties

 shall meet and confer to resolve any objections by 9:00 p.m. that same evening. If good faith

 efforts to resolve the objections fail, the party objecting to the witness shall bring its objections

 to the Court’s attention at the beginning of the trial or at the beginning of the day prior to the

 witnesses’ expected testimony, whichever is later. Each party shall update its list of expected

 witnesses by 6:00 p.m. at the end of each trial day.

        B.      Deposition Designations

        57.     For witnesses that Plaintiffs may call at trial by deposition, Plaintiffs’ deposition

 designations, along with Defendants’ objections thereto and counter-designations, and Plaintiffs’

 objections to Defendants’ counter-designations, are attached as Exhibit 11 (charts of

 designations and objections).

        58.     For witnesses that Defendants may call at trial by deposition, Defendants’

 deposition designations, along with Plaintiffs’ objections thereto and counter-designations, and

 Defendants’ objections to Plaintiffs’ counter-designations, are attached as Exhibit 12 (charts of

 designations and objections).

        59.     Each party shall serve on opposing counsel by electronic mail a written list of the

 final remaining pages and lines of each deposition transcript (i.e., the subset of deposition

 designations already disclosed in Exhibits 11 and 12 and any timely supplements thereto), prior

 to reading or playing a video of the deposition at trial (other than for impeachment of a witness

 or cross-examination) that a party intends to use at trial by 6:00 p.m. ET three calendar days

 before such deposition designation is expected to be used. The party receiving the identification

 of deposition designations will inform the identifying party of any objections and counter-
                                                  15
Case 1:16-cv-01114-RGA Document 313 Filed 12/27/19 Page 22 of 32 PageID #: 5428



 designations by 6:00 p.m. ET two calendar days before such deposition designation is expected

 to be used. The parties shall meet and confer by 9:00 p.m. ET that evening in a good faith effort

 to discuss and resolve any objections to the deposition designations. If good faith efforts to

 resolve the objections fail, the party objecting to the testimony by deposition shall, no later than

 12:00 p.m. (noon) one calendar day before the witness is expected to be called at trial, submit to

 the Court, on behalf of all parties: (i) a copy of the entire deposition testimony of the witness at

 issue, clearly highlighting the designations, counter-designations, and pending objections; and

 (ii) a cover letter clearly identifying the pending objections as well as a brief indication (i.e., no

 more than one sentence per objection) of the basis of the objection and the offering party's

 response to it. Failure to conform to this procedure will result in having the objection denied

 without hearing.

         60.         [Plaintiffs’ Proposal: If deposition testimony is to be presented by video, then

 the party playing the designated testimony shall also serve the other party with electronic video

 clips of all testimony to be played by 7:00 p.m. one calendar day before the witness is to be

 called at trial.]

         61.         [Defendants’ Response:     Plaintiffs’ proposal should be denied because it is

 unnecessary and unduly burdensome in view of the parties’ agreement in paragraph 59 to serve a

 written list of the deposition designations each party intends to enter into evidence three calendar

 days before such deposition designation is expected to be used. There is no reason to further

 require the parties to serve electronic video clips of this same testimony by 7:00 p.m. of the next

 day.]

         62.         Each party reserves the right to read or play as counter-designations any of the

 other party’s affirmative deposition designations that are not read or played at trial, subject to the



                                                    16
Case 1:16-cv-01114-RGA Document 313 Filed 12/27/19 Page 23 of 32 PageID #: 5429



 limitations set forth in Fed. R. Evid. 106, Fed. R. Civ. P. 32, and any other applicable Federal

 Rule of Evidence, Rule of Civil Procedure, or Local Rule.

        63.     To the extent that deposition designations or counter-designations are admitted

 into evidence, they must either be played by video or read in open court. The parties will request

 that the court reporter transcribe any deposition video testimony that is played in open Court. If

 a party opts to introduce deposition testimony, any counter-designation of that same witness’s

 testimony must be submitted in the same medium, and the testimony designated by both parties

 will be played or read consecutively in the sequence in which the testimony was originally given

 at deposition. To the extent deposition designations are read or played in open court, each party

 will be charged only the time taken to read or play its designations. Prior to the introduction of

 deposition designations or counter-designations, counsel for the introducing party may provide a

 short, non-argumentative introduction that the parties agree is not evidence and for which the

 time will be charged against the introducing party.

        64.     All irrelevant and redundant colloquy between counsel and objections will be

 eliminated when the deposition is presented at trial. Any objections that the parties intend to

 seek a ruling on from the Court will be made at trial.

        65.     The above procedures regarding deposition designations do not apply to portions

 of deposition transcripts and/or video used for impeachment or cross-examination of a witness.

 Any deposition testimony may be used at trial for the purpose of impeachment, regardless of

 whether a party specifically identified that testimony on its list of deposition designations, if the

 testimony is otherwise competent for such purpose.

 VIII. STATEMENT OF THE INTENDED PROOFS (LR 16.3(c)(8)-(10))

        66.     Plaintiffs’ Statement of Intended Proof, including damages and remedies, is

 attached as Exhibit 13.
                                                  17
Case 1:16-cv-01114-RGA Document 313 Filed 12/27/19 Page 24 of 32 PageID #: 5430



         67.      Defendants’ Statement of Intended Proof, including damages and remedies, is

 attached as Exhibit 14.

 IX.     AMENDMENT OF THE PLEADINGS (LR 16.3(c)(11))

         68.      The parties agree that no further amendment of the pleadings is required.

 X.      CERTIFICATION OF SETTLEMENT EFFORTS (LR 16.3(c)(12))

         69.      The parties certify that they have engaged in good-faith efforts to explore the

 resolution of the controversy by settlement and have been unable to reach a settlement at this

 time.

 XI.     OTHER MATTERS (LR 16.3(c)(13))

         A.       Stipulations

         70.      The parties do not dispute the authenticity of any exhibit listed on Exhibits 6 - 8

 that on its face appears to have been authored by an employee, officer, or director of a party and

 begins with the following bates numbers designations:          IW_LINZ_IND, IW_LINZ, LINZ,

 LINZ_NDA, DEFS-LINA, SDZ.LIN, or TEVA-LINAC. The parties further stipulate that the

 following documents are authentic under Fed. R. Evid. 901 and constitute business records of a

 regularly conducted activity under Fed. R. Evid. 803(6):

               a) Documents sent to, or received from, the FDA by Plaintiffs and produced by

                  Plaintiffs in this action, including NDA No. 202-811 for Linzess® (72 μg, 145 μg,

                  and 290 μg linaclotide capsules), including any sequences, amendments, or

                  supplements thereto, and any correspondence with FDA regarding NDA No. 202-

                  811;

               b) Documents sent to, or received from, the FDA by Teva and produced by Teva in

                  this action, including Abbreviated New Drug Application (“ANDA”) No. 209568

                  for a generic version of Linzess® (145 µg, 290 µg linaclotide capsules), including

                                                  18
Case 1:16-cv-01114-RGA Document 313 Filed 12/27/19 Page 25 of 32 PageID #: 5431



                  any sequences, amendments, or supplements thereto, and any correspondence

                  with FDA regarding ANDA No. 209568 (see D.I. 260);

               c) Documents sent to, or received from, the FDA by Teva and produced by Teva in

                  this action, including ANDA No. 211255 for a generic version of Linzess® (72

                  µg linaclotide capsules), including any sequences, amendments, or supplements

                  thereto, and any correspondence with FDA regarding ANDA No. 211255 (see

                  D.I. 260); and,

               d) Documents sent to, or received from, the FDA by Sandoz and produced by

                  Sandoz in this action, including ANDA No. 209630 for a generic version of

                  Linzess® (145 µg, 290 µg linaclotide capsules), including any sequences,

                  amendments, or supplements thereto, and any correspondence with FDA

                  regarding ANDA No. 209630.

         71.      Pursuant to D.I. 279, the asserted claims of the Patents-in-Suit are set forth in the

 following table. Defendants have stipulated to infringement of those claims, to the extent they

 are valid and enforceable, for each respective ANDA:

  Patents-in-Suit    Teva ANDA 209568           Teva ANDA 211255            Sandoz ANDA 209630
                     (D.I. 279 at ¶¶ 4-5)       (D.I. 279, at ¶¶ 6-7)       (D.I. 279, at ¶¶ 8-9)
  ’036 patent        claims 2, 9, 33 37, 39,    claims 2, 9, 39, 43, 44     claims 2, 9, 33, 37, 39,
                     43, 44                                                 43, 44
  ’727 patent        claims 3, 6                claims 3, 6                 claims 3, 6
  ’947 patent        claims 2, 4, 14            claims 2, 4, 14             claims 2, 4, 14
  ’526 patent        claims 1, 2                claims 1, 2                 claims 1, 2
  ’573 patent        claims 1, 2, 7, 8          not asserted                claims 1, 2, 7, 8
  ’628 patent        claims 1, 16, 17, 20,      not asserted                claims 1, 16, 17, 20, 21
                     21

 Thus, there is no issue of infringement for the parties to try or for the Court to decide at trial.

         72.      Pursuant to D.I. 279, Defendants have stipulated for the purposes of this action

 that the commercial manufacture, use, and sale of Linzess® brand linaclotide capsules (145 µg

                                                    19
Case 1:16-cv-01114-RGA Document 313 Filed 12/27/19 Page 26 of 32 PageID #: 5432



 and 290 µg) is covered by Claims 2, 9, 33, 37, 39, 43, and 44 of the ’036 patent, Claims 3 and 6

 of the ’727 patent, Claims 2, 4, and 14 of the ’947 patent, Claims 1 and 2 of the ’526 patent,

 Claims 1-2 and 7-8 of the ’573 patent, and Claims 1, 16, 17, 20, and 21 of the ’628 patent. (D.I.

 279, ¶ 10.)

         73.    Pursuant to D.I. 279, Defendants have stipulated for the purposes of this action

 that the commercial manufacture, use, and sale of Linzess® brand linaclotide capsules (72 µg) is

 covered by Claims 2, 9, 39, 43, and 44 of the ’036 patent, Claims 3 and 6 of the ’727 patent,

 Claims 2, 4, and 14 of the ’947 patent, and Claims 1 and 2 of the ’526 patent. (D.I. 279, ¶ 11.)

         B.     Motions in Limine

         74.    Plaintiffs’ in limine motion(s), along with Defendants’ oppositions thereto and

 Plaintiffs’ replies, are attached as Exhibits 15.

         75.    Defendants’ in limine motion, along with Plaintiffs’ opposition thereto and

 Defendants’ reply, are attached as Exhibits 16.

         C.     Expected Duration of Trial

         76.    These cases are scheduled for a 3-day bench trial beginning on January 7, 2020 at

 9:30 a.m., with subsequent trial days beginning at 9:30 a.m. (See D.I. 44, at ¶15; D.I. 296, at ¶1.)

 Each side will be allocated fifty percent of the time on the record. The parties propose that each

 trial day include 7 hours of trial time, for a total of 21 hours of trial time, or 10.5 hours per side,

 but the parties look to the Court for guidance on this matter. Time that a side is presenting

 opening statements, objecting to evidence in open court, examining or cross-examining

 witnesses, presenting evidence by reading or playing that party’s portion of a deposition

 transcript, or otherwise speaking or arguing on behalf of a party will be counted as the time of

 that side.



                                                     20
Case 1:16-cv-01114-RGA Document 313 Filed 12/27/19 Page 27 of 32 PageID #: 5433



        77.     [Plaintiffs’ Proposal:     In conjunction with drafting this Pre-trial Order, on

 November 22, 2019, Plaintiffs advised Defendants that the sheer number of prior art references

 that they included in their draft Pretrial Order sections effectively hid the prior art that

 Defendants would actually discuss at trial and thus prejudiced Plaintiffs’ ability to prepare for

 trial. Accordingly, Plaintiffs requested that Defendants identify the references and prior art

 combinations that they would rely upon at trial. (See PTO Exhibit 15A, Exhibit 1, 11/22/2019

 Email from K. Rycroft to J. Pesick.) On December 19, without reaching any agreement with

 Plaintiffs, Defendants identified 10 prior art references against the ’036, ’727, ’947, and ’526

 patents and 12 prior art references against ’573 and ’628 patents that they intend to rely upon as

 combination references at trial.        However, Defendants did not provide their proposed

 combinations of these references, which number in the thousands. Defendants have also stated

 that they intend to rely upon any of the dozens of “other references disclosed in their expert

 reports, by Plaintiffs’ experts, throughout expert discovery, or as otherwise disclosed throughout

 the course of this litigation to show the relevant background, state of the art, and motivation to

 combine as of the times of the asserted patents.” Defendants refusal to identify the actual

 combinations of prior art and the references that they will rely upon at trial as motivation to

 combine prejudices Plaintiffs. Accordingly, Plaintiffs request that the Court require Defendants

 to identify by January 3, 2019 at 6:00 p.m. (1) the specific prior art combinations on which

 Defendants will rely at trial and (2) the secondary references that Defendants will actually ask

 the Court to consider during trial.]

        78.     [Defendants’ Response: Plaintiffs’ proposal should be denied because

 Defendants have properly disclosed the invalidity case that they intend to present at trial, and

 further narrowed the number of references as requested by Plaintiffs for the first time during the



                                                 21
Case 1:16-cv-01114-RGA Document 313 Filed 12/27/19 Page 28 of 32 PageID #: 5434



 parties’ meet and confer concerning this document. As noted in Plaintiffs’ proposal, Defendants

 narrowed the prior art references on which they intend to rely upon to prove the invalidity of the

 Patents-in-Suit a day earlier than Plaintiffs’ requested deadline of the date of submission of this

 document. Each of these prior art references was timely disclosed in Defendants’ contentions

 and the reports of Defendants’ expert witnesses. Each of Defendants’ experts was presented for

 deposition, where Plaintiffs had the opportunity to fully examine them on the bases for their

 opinions regarding which prior art references and combinations thereof demonstrate the

 invalidity of the patents-in-suit. Then, hours before the pretrial order is to be filed, Plaintiffs have

 demanded for the first time that Defendants provide specific combinations of prior art, and had

 also demanded a claim-by-claim analysis (a demand that Plaintiffs have apparently now

 dropped). Having properly disclosed the invalidity case that they intend to present at trial and

 without prior objection by Plaintiffs, Defendants should not be required to generate claim charts

 on the eve of trial because it would prejudicially interfere with Defendants’ trial preparation and

 is further duplicative and unnecessary. Defendants will also disclose the exhibits upon which

 they will rely at trial in accordance with the negotiated exchange schedule in this order.]

        D.       Type of Trial

        79.      This is a non-jury trial.

        E.       Order of Presentation

        80.      Consistent with D.I. 279, the order of presentation at trial shall be as follows:

              a) Opening statements will be delivered in the following order: Defendants, then

                 Plaintiffs.

              b) Defendants shall present their full affirmative case on invalidity of the Patents-in-

                 Suit.

              c) Plaintiffs shall present their rebuttal case on validity of the Patents-in-Suit.

                                                    22
Case 1:16-cv-01114-RGA Document 313 Filed 12/27/19 Page 29 of 32 PageID #: 5435



              d) [Defendants’ Proposal:      Defendants shall present their rebuttal to Plaintiffs’

                 validity case, including their evidence on objective indicia of non-obviousness

                 (given that Plaintiffs will only discharge their burden of production, albeit not

                 burden of proof, in their rebuttal case). Defendants should not have to rebut

                 evidence that has not yet been presented by Plaintiffs.

                 Plaintiffs’ Response: There is no reason that Defendants should be permitted a

                 second bite at the apple in presenting their obviousness case. Federal Circuit law

                 makes plain that there is no burden shift with respect to evidence on objective

                 indicia of non-obviousness, and Defendants should present the entirety of their

                 obviousness case during their case-in-chief.]

              e) Because of scheduling related to another trial, Defendants are available and would

                 prefer to hold closing arguments on January 10, 2019, subject to the Court’s

                 availability. To the extent that the Court requests closing statements, the parties

                 are available on January 10, 2019 or as otherwise directed by the Court.

        F.       Protective Order and Corporate Representatives in the Courtroom

        81.      The Court has entered a Stipulated Protective Order (D.I. 84) to safeguard the

 confidentiality of certain of the parties’ business and technical information, as well as that of

 third parties. Nonetheless, the presentation of evidence at trial shall take place in open court,

 unless a party specifically requests, and the Court agrees, that the Court be closed to the public

 during presentation of certain portions of the evidence.

        G.       Post-Trial Briefing

        82.      The parties seek the Court’s guidance with respect to a post-trial briefing schedule

 as well as the length and content of post-trial briefs.



                                                   23
Case 1:16-cv-01114-RGA Document 313 Filed 12/27/19 Page 30 of 32 PageID #: 5436



 XII.   ORDER TO CONTROL COURSE OF ACTION (LR 16.3(d)(4))

        83.     This Order shall control the subsequent course of the action, unless modified by

 the Court to prevent manifest injustice.




                                               24
Case 1:16-cv-01114-RGA Document 313 Filed 12/27/19 Page 31 of 32 PageID #: 5437



 MORRIS, NICHOLS, ARSHT & TUNNELL LLP    SHAW KELLER LLP

 /s/ Jeremy A. Tigan                     /s/ David M. Fry

 Jack B. Blumenfeld (#1014)              John W. Shaw (# 3362)
 Jeremy A. Tigan (#5239)                 Karen E. Keller (# 4489)
 1201 North Market Street                Andrew E. Russell (# 5382)
 P.O. Box 1347                           David M. Fry (# 5486)
 Wilmington, DE 19899                    1105 N. Market Street, 12th Floor
 (302) 658-9200                          Wilmington, DE 19801
 jblumenfeld@mnat.com                    (302) 298-0700
 jtigan@mnat.com                         jshaw@shawkeller.com
                                         kkeller@shawkeller.com
 Attorneys for Plaintiffs                arussell@shawkeller.com
                                         dfry@shawkeller.com
 OF COUNSEL:
                                         Attorneys for Defendant Teva
 Peter J. Armenio, P.C.                  Pharmaceuticals USA, Inc.
 Robert B. Wilson
 Anne S. Toker                           OF COUNSEL:
 Krista M. Rycroft
 Sky Adams                               George C. Lombardi
 Christopher P. Hill                     Christopher B. Essig
 Allyson Parks                           Ivan M. Poullaos
 QUINN EMANUEL URQUHART                  Jason Z. Pesick
  & SULLIVAN, LLP                        Nathan R. Gilbert
 51 Madison Avenue                       Courtney S. Block
 New York, NY 10010                      WINSTON & STRAWN LLP
 (212) 849-7000                          35 West Wacker Drive
                                         Chicago, IL 60601
 Gregory A. Morris                       (312) 558-5600
 Vikram A. Mathrani
 Simeon G. Papacostas                    Noorossadat Torabi
 HONIGMAN LLP                            WINSTON & STRAWN LLP
 155 North Wacker Drive, Suite 3100      275 Middlefield Road, Suite 205
 Chicago, IL 60606                       Menlo Park, CA 94025
 (312) 701-9300                          (650) 858-6500

                                         Sharon Lin
                                         WINSTON & STRAWN LLP
                                         1700 K ST NW
                                         Washington, DC 20006
                                         (202) 282-5000




                                        25
Case 1:16-cv-01114-RGA Document 313 Filed 12/27/19 Page 32 of 32 PageID #: 5438



                                        PHILLIPS, GOLDMAN, MCLAUGHLIN & HALL, P.A

                                        /s/ David A. Bilson

                                        John C. Phillips, Jr. (#110)
                                        David A. Bilson (#4986)
                                        1200 North Broom Street
                                        Wilmington, DE 19806
                                        (302) 655-4200
                                        jcp@pgmhlaw.com
                                        dab@pgmhlaw.com

                                        Attorneys for Defendant Sandoz, Inc.

                                        OF COUNSEL:

                                        William A. Rakoczy
                                        Paul J. Molino
                                        Deanne M. Mazzochi
                                        Jeffery A. Marx
                                        Kevin P. Burke
                                        Lauren M. Lesko
                                        Cynthia H. Sun
                                        RAKOCZY MOLINO MAZZOCHI SIWIK LLP
                                        6 West Hubbard Street, Suite 500
                                        Chicago, IL 60654
                                        (312) 222-6304

 December 20, 2019




                                      26
